Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting/Terminal Disclaimer
The terminal disclaimer filed on 07/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent based on 16/508504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment “the scroll groove including a first scroll groove inlet and a second scroll groove, a depth of the first scroll groove inlets being greater than a depth of the second scroll groove, and the second scroll groove being located to the center of the flat screw than the first scroll groove” is See MPEP 2125 II.
In arguendo, Figure 3 of the instant application appears to show a mixed side view/aerial view of the flat screw. In regards to Figure 3, the orientation of the diagram appears to show equal depth along the same axial line as is illustrated by the four arrows in the following figure: 

    PNG
    media_image1.png
    597
    813
    media_image1.png
    Greyscale

The examiner notes that point 1, point 2, point 3, and point 4 show equal depth along the same axial line; therefore, the grooves are of equal depth at the midground of the diagram. Here, midground is defined to mean the center of the diagram and represents a baseline of the scale and relative proportions of the depths of points 1, 2, 3, and 4. Theoretically, if there was a shallower depth nearer the center portion 46 and closer to point 1, there would be a noticeable reduction in depth relative to the greater depth as is represented by point 4. Because the depth at point 4 is congruent to the depth at point 1, the Examiner considers the previous limitations to be new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9, and 11 are rejected under 35 U.S.C 103 as being unpatentable over Mandel (US-20170157828-A; of record), hereafter referred to as Mandel, in view of STUBENRUSS (US-.
Regarding Claim 1, MANDEL teaches a three-dimensional forming apparatus (printer 100 and extrusion printhead 1300, Fig. 1 and 13A-13B and ¶ 0040 and 0063),  comprising:
a material melting portion that melts a material and obtains a forming material (see where the printhead 1300 is one embodiment of the printhead 108 in Fig. 1, ¶ 0064; and see where the printhead 1300 has a melter assembly 1312 that melts an extrusion material, ¶ 0064; and see where the extrusion material can be either solid filament, solid pellets, or solid granular powder, ¶ 0031),
an ejecting portion coupled to the material melting portion (see the housing 1304 that is connected to the melter assembly 1312, Fig. 13A-13B and ¶ 0063),
the ejecting portion including:
a supply flow path in communication with the communication hole configured for receipt of the forming material from the communication hole (see the fluid channel 1318 that is connected to the housing 1304, Fig. 13A-13B and ¶ 0064);
a first branched flow path (see the portion of the nozzle 1326A that is connected to pressure chamber 1320, Fig. 13B) and a second branched flow path in communication with the supply flow path (see the portion of the nozzle 1326B that is connected to pressure chamber 1320, Fig. 13B)  and each configured for receipt of the forming material from the supply flow path (see where pressure chamber 1320 is connected to fluid channel 1318, Fig. 13A),
a part of the first and second branched flow paths each extending away from each other from the supply flow path (see where nozzles 1326A-1326C extend away from each other, Fig. 13B); 
a coupling portion (pressure chamber 1320, Fig. 13A-13B) that couples the supply flow path to the first branched flow path and the second branched flow path (see where the fluid channel 1318 is connected to the pressure chamber 1320 and then to nozzles 1326A-1326C, Fig. 13A-13B and ¶ 0064)
a first nozzle that communicates with the first branched flow path (nozzle 1326A, Fig. 13A-13B);
a second nozzle that communicates with the second branched flow path (nozzle 1326B, Fig. 13A-13B)  and has a larger nozzle diameter than a nozzle diameter of the first nozzle (see where a nozzle is less than the diameter of the remaining nozzles in the printhead, ¶ 0083); and
a valve mechanism that extends in a direction that intersects with the supply flow path is provided at the coupling portion (see where the valves 1130A-1130C are in the pressure chamber 1320 to block the material provided from fluid channel 1318, Fig. 13A-13B and ¶ 0066),
a controller that is configured to control the valve mechanism (see where the controller 128 opens and closes the valves, ¶ 0080),
wherein the valve mechanism performs switching between a first state in which communication between the supply flow path and the first branched flow path is established and communication between the supply flow path and the second branched flow path is disconnected (see where the controller 128 operates the valve actuators and valve members 1330 to prevent liquefied extrusion material through the opening of the nozzles, Fig. 13A-13B and ¶ 0067), and
a second state in which the communication between the supply flow path and the second branched flow path is established and the communication between the supply flow path and the first branched flow path is disconnected (see where the controller 128 operates the valve actuators and valve members 1330 to prevent liquefied extrusion material through the opening of the nozzles, Fig. 13A-13B and ¶ 0067);
the controller is configured to switch the valve mechanism to the first state when modeling an outer shape part of the three-dimensional model (see where the controller 128 operates the valve actuators and valve members 1330 to prevent liquefied extrusion material through the opening of the nozzles, Fig. 13A-13B and ¶ 0067, and see where the smaller diameter nozzle can produce finer details in the outline of the printed object, ¶ 0083), and is configured to switch the valve mechanism to the second state when modeling an internal shape of the three-dimensional object (see where the larger diameter nozzles fill the inner region within the outline, ¶ 0083). The examiner considers the limitation “configured to switch the valve mechanism” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.  All limitations that use the term “configured to” in the remainder of this action will be treated similarly.
However, MANDEL does not teach the following limitations:
the material melting portion including a flat screw and a screw-facing portion,
the flat screw having a scroll-groove formed surface on which a scroll groove is formed and configured to feed the forming material to a communication hole formed in the screw-facing portion,
wherein the scroll-groove formed surface and the screw facing surface are facing each other;
a first suctioning portion that is directly coupled to the first branched flow path that is configured to suction the forming material in the first branched flow path;
a second suctioning portion is directly coupled to the second branched flow path that is configured to suction the forming material in the second branched flow path;
the valve mechanism being rotatable to provide communication between the supply flow path and either the first branched flow path or the second branched flow path, and
the first and second suctioning portions are located upstream of the first nozzle and the second nozzle, respectively,
While MANDEL teaches the branched printhead with a material melting portion, valve, two nozzles with different diameters, and controller, STUBENRUSS teaches the following limitations:
the material melting portion (see where the plastic granulate 44 melts into molten pool 42, Fig. 5 and 11) including a flat screw (see where there is disc 112 in Fig. 5; and see where disc 112 contains raised area 112a and heating plate 126, Fig. 7)  and a screw-facing portion (see where there is a portion of the disc 112 which faces heating plate 126, Fig. 5),
the flat screw having a scroll-groove formed surface on which a scroll groove is formed (see where raised area 112a is scroll shaped, Fig. 7) and configured to feed the forming material to a (see where the plastic granulate 44 melts into molten pool 42, Fig. 5 and Fig. 11),
wherein the scroll-groove formed surface and the screw facing surface are facing each other (see where the raised area  112a and heating plate 126 face each other, Fig. 5);
a first suctioning portion that is directly coupled to the first branched flow path (see where the suction unit 460 is connected to the chamber 461, Fig. 11, and see where plunger 463 is disposed in the chamber 461, Fig. 11 and ¶ 0041) that is configured to suction the forming material in the first branched flow path (see where the plunger 463 is referred to as a suction unit 460 and prevents dripping of the material out of the nozzle, ¶ 0041);
a second suctioning portion is directly coupled to the second branched flow path (see where the suction unit 460 is connected to the chamber 461, Fig. 11, and see where plunger 463 is disposed in the chamber 461)  that is configured to suction the forming material in the second branched flow path (see where the plunger 463 is referred to as a suction unit 460 and prevents dripping of the material out of the nozzle, ¶ 0041);
the first and second suctioning portions are located upstream of the first nozzle and the second nozzle, respectively (see where the plunger 643 is above the nozzle 434, Fig. 11). The examiner considers that if each of MANDEL’s portion above nozzles 1326A-C were modified with STUBENRUSS’s suctioning portion 460 and plunger 463, then, the first and second suctioning would be located upstream of the nozzles 1326A-C.
MANDEL and STUBENRUSS are analogous in the field of extrusion printers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MANDEL’(s) melter assembly 1312 with STUBENRUSS’(s) disc 112 and heating plate 126, because the rotational movement prevents solidification or segregation of the material (STUBENRUSS; ¶ 0035) and the spiral-shaped grooves allow for the adjustment of the quantity of the discharged material by virtue of their spiral-shaped arrangement (STUBENRUSS; ¶ 0039). Likewise, it would have been obvious to modify MANDEL’(s) portion above the nozzles 1326A-C with STUBENRUSS’(s) suction unit 460 and plunger 463, because the suction unit 460 prevents dripping of the material out of the nozzle (STUBENRUSS; ¶ 0041)
While MANDEL and STUBENRUSS teaches the branched printhead with a material melting portion, valve, two nozzles with different diameters, and a controller, KHOSHNEVIS teaches:
the valve mechanism being rotatable to provide communication between the supply flow path and either the first branched flow path or the second branched flow path (see where the nozzle 301 has an flow control valve 321 that is rotatably-positioned by a servomotor and the material may be directed to outlet 315 but blocked from outlet 317, Fig. 3a-b and ¶ 0056)
MANDEL, STUBENRUSS, and KHOSHNEVIS are analogous in the field of extrusion printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MANDEL’(s) valves 1330 with KHOSHNEVIS’(s) flow control valve 321, because the material can be go through a specific outlet selectively (¶ 0056). 
Regarding Claim 2, MANDEL teaches the three-dimensional forming apparatus,
wherein the valve mechanism is configured such that a flow rate of the forming material that flows into the first branched flow path or the second branched flow path is adjusted (see where the controller 128 closes valves in the printhead or halts the supply of extrusion material to individual nozzles to prevent the deactivated nozzles from emitting the extrusion material, ¶ 0084 and Fig. 13A-13B). 
Regarding Claim 3, MANDEL teaches the three-dimensional forming apparatus,
performs switching between the first state and the second state by any one of the first branched flow path and the second branched flow path communicating with the supply flow path via the distribution path and by the other being disconnected from the supply flow path by the valve portion in response to the rotation of the valve portion (see where the controller 128 closes valves in the printhead or halts the supply of extrusion material to individual nozzles to prevent the deactivated nozzles from emitting the extrusion material, ¶ 0084 and Fig. 13A-13B). 
However, MANDEL does not teach the following limitations:
wherein the valve mechanism includes a valve portion that is configured to be able to rotate in the coupling portion and that has a distribution path through which the forming material is distributed, 
While MANDEL and STUBENRUSS teaches the branched printhead with a material melting portion, valve, two nozzles with different diameters, and controller, KHOSHNEVIS teaches:
wherein the valve mechanism includes a valve portion that is configured to be able to rotate in the coupling portion and that has a distribution path through which the forming material is distributed, (see where the nozzle 301 has an flow control valve 321 that is rotatably-positioned by a servomotor and the material may be directed to outlet 315 but blocked from outlet 317, Fig. 3a-b and ¶ 0056)
MANDEL, STUBENRUSS, and KHOSHNEVIS are analogous in the field of extrusion printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MANDEL’(s) valves 1330 with KHOSHNEVIS’(s) flow control valve 321, because the material can be go through a specific outlet selectively (KHOSHNEVIS; ¶ 0056). 
Regarding Claim 6, please see the rejection for Claim 1.
Regarding Claim 7, MANDEL teaches a method of forming a three-dimensional object (printer 100 and extrusion printhead 1300, Fig. 1 and 13A-13B and ¶ 0040 and 0063) comprising:
using a material melting portion to melt a material and obtain a forming material (see where the printhead 1300 is one embodiment of the printhead 108 in Fig. 1, ¶ 0064; and see where the printhead 1300 has a melter assembly 1312 that melts an extrusion material, ¶ 0064; and see where the extrusion material can be either solid filament, solid pellets, or solid granular powder, ¶ 0031). The examiner considers the limitation “using a material melting portion” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.  
feeding the forming material from the supply flow path to either a first branched flow path or a second branched flow path (see the portion of the nozzles 1326A-1326C that is connected to pressure chamber 1320, Fig. 13B; and see where pressure chamber 1320 is connected to fluid channel 1318, Fig. 13A)
supplying the forming material from the communication hole to an ejecting portion that is coupled to the material melting portion and includes a supply flow path (see the fluid channel 1318 that is connected to the melter assembly 1312 and continues to the housing 1304, Fig. 13A-13B and ¶ 0064); and
wherein a part of each of the first and second branched flow path extend away from each other from the supply flow path (see where nozzles 1326A-1326C extend away from each other, Fig. 13B),
the first branched flow path is in communication with a first nozzle and the second branched flow path is in communication with a second nozzle that has a larger nozzle diameter than a nozzle diameter of the first nozzle and a rotatable valve mechanism that extends in a direction that intersects with the supply flow path and controls whether the forming material is fed to the first branched flow path or the second branched flow path based on receipt of an instruction received from a controller that is configured to control the valve mechanism (see where the controller 128 operates the valve actuators and valve members 1330 to prevent liquefied extrusion material through the opening of the nozzles, Fig. 13A-13B and ¶ 0067, and see where the larger diameter nozzles fill the inner region within the outline, ¶ 0083). The examiner considers that a controller 128 that enacts a change with the positioning of the valve members 1330 and there is a switching between a smaller diameter and a larger diameter, the apparatus of the prior art is capable of performing the prescribed instruction. The examiner further considers “configured to control the valve mechanism” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.  
the controller being configured to select the first state when modeling an outer shape of the three-dimensional object (see where the controller 128 operates the valve actuators and valve members 1330 to prevent liquefied extrusion material through the opening of the nozzles, Fig. 13A-13B and ¶ 0067, and see where the larger diameter nozzles fill the inner region within the outline, ¶ 0083) and configured to select the second state when modeling an internal shape of the (see where the smaller diameter nozzle can produce finer details in the outline of the printed object, ¶ 0083),
However, MANDEL does not teach the following limitations:
the material melting portion including a flat screw and a screw-facing portion,
the flat screw having a scroll-groove formed surface on which a scroll groove is formed and configured to feed the forming material to a communication hole formed in the screw-facing portion,
wherein the scroll-groove formed surface and the screw facing surface are facing each other;
wherein the controller is configured to rotate the valve mechanism between a first state in which communication between the supply flow path and the second branched flow path is disconnected and a second state in which communication between the supply flow path and the second branched flow path is established and communication between the supply flow path and the first branched flow path is disconnected,
wherein a first suctioning portion is directly coupled to the first branched flow path that is configured to suction the forming material in the first branched flow path;
a second suctioning portion is directly coupled to the second branched flow path that is configured to suction the forming material in the second branched flow path; and
the first and second suctioning portions are located upstream of the first nozzle and second nozzle, respectively. 
While MANDEL teaches the branched printhead with a material melting portion, valve, two nozzles with different diameters, and controller, STUBENRUSS teaches:  
the material melting portion (see where the plastic granulate 44 melts into molten pool 42, Fig. 5 and 11) including a flat screw (see where there is disc 112 in Fig. 5; and see where disc 112 contains raised area 112a and heating plate 126, Fig. 7)  and a screw-facing portion (see where there is a portion of the disc 112 which faces heating plate 126, Fig. 5),
the flat screw having a scroll-groove formed surface on which a scroll groove is formed (see where raised area 112a is scroll shaped, Fig. 7) and configured to feed the forming material to a (see where the plastic granulate 44 melts into molten pool 42, Fig. 5 and Fig. 11),
wherein the scroll-groove formed surface and the screw facing surface are facing each other (see where the raised area  112a and heating plate 126 face each other, Fig. 5);
a first suctioning portion that is directly coupled to the first branched flow path (see where the suction unit 460 is connected to the chamber 461, Fig. 11, and see where plunger 463 is disposed in the chamber 461, Fig. 11 and ¶ 0041) that is configured to suction the forming material in the first branched flow path (see where the plunger 463 is referred to as a suction unit 460 and prevents dripping of the material out of the nozzle, ¶ 0041);
a second suctioning portion is directly coupled to the second branched flow path (see where the suction unit 460 is connected to the chamber 461, Fig. 11, and see where plunger 463 is disposed in the chamber 461)  that is configured to suction the forming material in the second branched flow path (see where the plunger 463 is referred to as a suction unit 460 and prevents dripping of the material out of the nozzle, ¶ 0041);
the first and second suctioning portions are located upstream of the first nozzle and the second nozzle, respectively (see where the plunger 643 is above the nozzle 434, Fig. 11). The examiner considers that if each of MANDEL’s portion above nozzles 1326A-C were modified with STUBENRUSS’s suctioning portion 460 and plunger 463, then, the first and second suctioning would be located upstream of the nozzles 1326A-C.
MANDEL and STUBENRUSS are analogous in the field of extrusion printers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MANDEL’(s) melter assembly 1312 with STUBENRUSS’(s) disc 112 and heating plate 126, because the rotational movement prevents solidification or segregation of the material (STUBENRUSS; ¶ 0035) and the spiral-shaped grooves allow for the adjustment of the quantity of the discharged material by virtue of their spiral-shaped arrangement (STUBENRUSS; ¶ 0039). Likewise, it would have been obvious to modify MANDEL’(s) portion above the nozzles 1326A-C with STUBENRUSS’(s) suction unit 460 and plunger 463, because the suction unit 460 prevents dripping of the material out of the nozzle (STUBENRUSS; ¶ 0041)
While MANDEL and STUBENRUSS teaches the branched printhead with a material melting portion, valve, two nozzles with different diameters, and controller, KHOSHNEVIS teaches 
wherein the controller is configured to rotate the valve mechanism between a first state in which communication between the supply flow path and the second branched flow path is disconnected and a second state in which communication between the supply flow path and the second branched flow path is established and communication between the supply flow path and the first branched flow path is disconnected (see where the nozzle 301 has an flow control valve 321 that is rotatably-positioned by a servomotor and the material may be directed to outlet 315 but blocked from outlet 317, Fig. 3a-b and ¶ 0056)
MANDEL, STUBENRUSS, and KHOSHNEVIS are analogous in the field of extrusion printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MANDEL’(s) valves 1330 with KHOSHNEVIS’(s) flow control valve 321, because the material can be go through a specific outlet selectively (KHOSHNEVIS; ¶ 0056). 
While MANDEL and STUBENRUSS teaches the branched printhead with a material melting portion, valve, two nozzles with different diameters, and a controller, KHOSHNEVIS teaches:
wherein the controller is configured to rotate the valve mechanism between a first state in which communication between the supply flow path and the second branched flow path is disconnected and a second state in which communication between the supply flow path and the second branched flow path is established and communication between the supply flow path and the first branched flow path is disconnected (see where the nozzle 301 has an flow control valve 321 that is rotatably-positioned by a servomotor and the material may be directed to outlet 315 but blocked from outlet 317, Fig. 3a-b and ¶ 0056; and see where there is a controller causes the third extrudate to repeatedly traverse between the first and second extrudates, ¶ 0007)
MANDEL, STUBENRUSS, and KHOSHNEVIS are analogous in the field of extrusion printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MANDEL’(s) valves 1330 with KHOSHNEVIS’(s) flow control valve 321, because the material can be go through a specific outlet selectively (KHOSHNEVIS; ¶ 0056)
Regarding Claim 9, STUBENRUSS further teaches:
wherein the screw-facing portion has a screw-facing surface on which a plurality of guide grooves that are directly connected to the communication hole are formed (see where the recesses 126a are multiple recesses, Fig. 8, that decrease in width as they come into closer proximity with the interior disc 112, Fig. 8)
Regarding Claim 11, please see the rejection for Claim 9.

Claims 8 and 10 are rejected under 35 U.S.C § 103 as being unpatentable over  MANDEL, STUBENRUSS, and KHOSHNEVIS, as applied above, further in view of OIKE (JP-2009137260-A; of record), hereafter referred to as OIKE.
Regarding Claim 8, STUBENRUSS further teaches,
wherein the scroll groove includes a plurality of first scroll groove inlets that each communicate with a respective second scroll groove (see where the recesses 126a have a smaller width at the inner inlet of the heater plate 126, Fig. 8),
each of the respective second scroll grooves being located closer to a center of the flat screw than the first scroll groove inlets (see where the recesses 126 have a larger width at the inner inlet of the heater plate 126, Fig. 8). 
However, STUBENRUSS does not teach the following limitations:
a depth of the first scroll groove inlets each being greater than a depth of the respective second scroll grooves, and
While STUBENRUSS teaches the plurality of scroll groves with two distinct portions, OIKE teaches:
a depth of the first scroll groove inlets each being greater than a depth of the respective second scroll grooves (see where the spiral groove 26 is deeper on the outside end 26O, Fig. 7 and ¶ 0026)
MANDEL, STUBENRUSS, and OIKE are analogous in the field of extrusion printheads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify each of STUBENRUSS’(s) recesses 126a with OIKE’(s) inner end 26I and outer end 26O, because the inner end 26I where the spiral groove 26 becomes small creates a mull effect of the resin which improves melting through a compressive force ( OIKE; ¶ 0028).
Regarding Claim 10, please see the rejection for Claim 8.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
The applicant requests withdrawal of the new matter rejections under 35 U.S.C § 112(a) as was previously applied to Claims 1 and 7.
Examiner's Response:
It appears applicant has placed these limitations in Claim 8 and Claim 10 as filed on 01/19/2021. For this reason, Claim 8 and Claim 10 are similarly rejected as outlined above.
Applicant's argument:
The applicant claims that the prior art references of record that were used to reject Claim 1 are silent to the amendments specifically regarding a smaller nozzle forming an outer shape of the three-dimensional object and another nozzle used to form the internal shape of the three-dimensional object.
Examiner's Response:
The amendments are taught by MANDEL. Please see the rejection regarding Claim 1 and Claim 7, reproduced here for your convenience:
the controller being configured to select the first state when modeling an outer shape of the three-dimensional object (see where the controller 128 operates the valve actuators and valve members 1330 to prevent liquefied extrusion material through the opening of the nozzles, Fig. 13A-13B and ¶ 0067, and see where the larger diameter nozzles fill the inner region within the outline, ¶ 0083) and configured to select the second state when modeling an internal shape of the three-dimensional object (see where the smaller diameter nozzle can produce finer details in the outline of the printed object, ¶ 0083),
Additionally, applicant argues that a similar rejection was applied to Claim 7; however, it appears this limitation cannot be found in Claim 7 as was filed on 01/19/2021.
Furthermore, the limitations “the controller being configured to select the first state…” and “configured to select the second state” are intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.  
Applicant's argument:
Claims 2-3 and 6 should be in condition for being dependent on Claim 1.
Examiner's Response:
While Claims 2-3 and 6 are dependent on Claim 1, the amendments to Claim 1 were not sufficient for allowance.
Applicant's argument:
Applicant argues that Fig. 3 of the immediate application supports the limitation regarding the depth of the scroll groove inlet being greater than the depth of the scroll groove nearer the communication hole.
Examiner's Response:
The examiner reproduced the previous argument in the current 35 U.S.C § 112(a) new matter rejection as is applied to Claim 8 and Claim 10 as filed on 01/19/2021. Applicant does not have support for the change in depth upon filing; therefore, the examiner maintains the rejection.
In arguendo, the examiner notes that this limitation is taught by MANDEL, STUBENRUS, and OIKE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ELSWORTHY (EP-2772347-A1; of record) teaches the valve, supply flow path, first branched flow path, second branched flow path, coupling portion, first nozzle with a first diameter, and second nozzle with a larger diameter.
SCHMEHL (EP3581365-A1; of record) teaches the controller is known to switch nozzles in the event of nozzle clogging.
MARK (US-20140291886-A1; of record) teaches the plunger controlled by a controller.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET B HAYES/Examiner, Art Unit 1743    


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743